 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   DEANTHONY BROWN,                                           Case No. 2:19-CV-01404-APG-EJY
 5                  Plaintiff,
                                                                               ORDER
 6          v.
 7   THE STATE OF NEVADA, et al.,
 8                  Defendants.
 9

10   I.      DISCUSSION

11           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
12   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff
13   has neither paid the full filing fee for this matter nor filed an application to proceed in forma
14   pauperis.
15           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking to
16   proceed in forma pauperis must complete an in forma pauperis application and attach (1) an inmate
17   account statement for the past six months, and (2) a properly executed financial certificate. “If the
18   applicant has been at the institution for fewer than six months, the certificate must show the account’s
19   activity for this shortened period.” LSR 1-2.
20           Here, Plaintiff failed to file an IFP application. Therefore, the Court will deny Plaintiff’s
21   application to proceed in forma pauperis without prejudice. Plaintiff must properly complete the
22   application to proceed in forma pauperis or, in the alternative, pay the full filing feel for this action.
23   If Plaintiff chooses to file a new application to proceed in forma pauperis, then Plaintiff must file a
24   complete Financial Certificate including all the information required on the same.
25           IT IS THEREFORE ORDERED that the Court will retain Plaintiff’s civil rights complaint
26   (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee is resolved.
27

28
                                                        1
 1           IT IS FURTHER ORDERED that Plaintiff is granted an opportunity to file an application to

 2   proceed in forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff

 3   chooses to file an application to proceed in forma pauperis he must file a fully complete application

 4   to proceed in forma pauperis, including both an inmate account statement for the past six months

 5   and a properly executed financial certificate.

 6           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the approved

 7   form application to proceed in forma pauperis by a prisoner, as well as the document entitled

 8   information and instructions for filing an in forma pauperis application.

 9           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

10   Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on the correct

11   form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the

12   full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative

13   fee).

14           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

15   dismissal of this action may result.

16           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.

17   1-1) but will not file it at this time.

18
19           DATED THIS 19th day of August, 2019.

20

21
                                                      ELAYNA J. YOUCHAH
22                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                        2
